At a former term of this court a judgment of the district court of Grayson county was by this court affirmed. Missouri, Kansas  Texas Ry. Co. v. Harriman Bros., 128 S.W. 932. A writ of error to the Supreme Court of this state was denied. Subsequently the Supreme Court of the United States allowed a writ of error to this court, and after consideration of the record directed "that the judgment of the said Court of Civil Appeals * * * be and the same is hereby reversed, with costs, * * * and that this cause be and the same is hereby remanded to the said Court of Civil Appeals for such further proceedings as may be consistent with the opinion of this court." Missouri, Kansas  Tex. Ry. Co. v. Harriman Bros. 227 U.S. 657, 57 L. Ed. 690, 33 S. Ct. 397. The appellant now presents its motion to enter in this court a decree reversing the judgment of the District Court of Grayson County and the rendition here of a judgment for appellant, asserting that no other judgment would be consistent with the opinion of the Supreme Court of the United States. In the absence of such direction by the Supreme Court of the United States as is sought by the motion now made, and in view of certain expressions contained in the opinion reversing and remanding the case to this court for orders consistent with that opinion, we conclude, without an attempt at analysis of the opinion, that the proper order is to now reverse our former judgment in this cause, as well as the judgment of the district court of Grayson county, and remand the cause to said district court for another trial, and for the entry of such judgment there as is consistent with the decree of the Supreme Court of the United States above referred to. And it is accordingly so ordered.
 *Page 64